Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Apple REIT Seven, Inc., (the “Company”) on Form 10-K for the year ending December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certifies, pursuant to 18 U.S.C Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 that: (1)the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial conditions and results of operations of the Company as of December31, 2012, and for the period then ended. /s/ Glade M. Knight Glade M. Knight Chief Executive Officer /s/ Bryan Peery Bryan Peery Chief Financial Officer March 6, 2013
